FOURTH DIVISION
                                                                              November 21, 2007


No. 1-05-3436




THE PEOPLE OF THE STATE OF ILLINOIS,                 )       Appeal from the Circuit Court
                                                     )       of Cook County, Illinois
                       Plaintiff-Appellee,           )
                                                     )
v.                                                   )       No. 04 CR 283
                                                     )
QUENTIN COX,                                         )
                                                     )       Honorable Lawrence P. Fox,
                       Defendant-Appellant.          )       Judge Presiding




       Justice Murphy delivered the opinion of the court:

       Defendant, Quentin Cox, was convicted of first-degree murder after a jury trial and

sentenced to 40 years’ imprisonment for the murder and a 25-year enhancement for personally

discharging a firearm. On appeal, defendant contends that (1) the State failed to prove him guilty

beyond a reasonable doubt because the identification evidence was unreliable; (2) the State

improperly bolstered identification testimony by introducing hearsay; (3) the State made an

argument in closing that was unsupported by the evidence; and (4) his sentence is excessive. For

the reasons that follow, we affirm.

                                        I. BACKGROUND

       On October 3, 2003, 17-year-old James Davis died from a single gunshot wound to the

back. Defendant was charged with first-degree murder, and four occurrence witnesses testified at

his trial: Clifford Jones, Jeremy Jones, Dominique Bullitt, and Charles Lewis.
1-05-3436



                                         A. Clifford Jones

       Clifford Jones testified that on October 3, 2003, he planned to attend a high-school

football game with his brother, Jeremy Jones, and his cousin, James Davis. Just before 7 p.m.,

when the streetlights were on, he left his grandmother’s house at 99th and Charles to pick up his

friend Lance Flowers, whose house was on the next block at 99th and Malta. When he arrived at

99th and Malta, he saw a man walking toward him on 99th Street, across from Beverly, which

was located one “house yard” further down. Although it was warm out, the man was wearing a

jacket and a skull cap with a red symbol on the front. Clifford identified the man in court as

defendant.

       After Clifford picked up Lance, he saw defendant for a second time at 99th and Beverly.

Defendant crossed the street with his hand in his coat, then pulled out a gun and started waving it

around. At that time, Dominique Bullitt, Kelly, and Charles Lewis turned the corner and began to

run away. When defendant began running toward Clifford and his group, they turned and ran.

Clifford turned into an alley, heard two shots, and ran to his grandmother’s house. Neither James

nor Jeremy had returned to his grandmother’s, so he went back to 99th Street, where he

discovered his cousin being put into an ambulance.

       Clifford testified that on the night of the shooting, he described the shooter to the police as

17 or 18 years old, 5 feet 7 inches, 150 pounds, and dark-skinned, wearing a black jacket, black

hat, black pants, and white shirt. The next morning, the police showed Clifford a black-and-white




                                                -2-
1-05-3436

photo array, but he told the police that the shooter was not in the array. 1

       On October 20, 2003, the police showed Clifford a color photo array containing six

pictures. He picked out the second picture as the person that was the “most similar” to the

shooter, but told the police he would need to see him in person or in a lineup. The “most similar”

person turned out not to be defendant, who was pictured in the third photo of the array.

However, Clifford testified that the photo was too dark and he could “not really” see defendant’s

face. At trial, he still could not decipher whether the third photo pictured defendant because it is

“black on black.” Clifford’s older brother, Jeremy, was present when he viewed the photo array

and also had an opportunity to view it, but Jeremy identified someone else.

       On December 1, 2003, Clifford went with his brother to the police station to view a

lineup. He sat in a room with his mother and a detective, who told him that the shooter may or

may not be in the lineup. He identified defendant, “no. 4 in lineup,” as the shooter. After viewing

the lineup, he went into a different, bigger room, which contained a television. He denied talking

to anyone else before the lineup or telling anyone that day whom to pick out of the lineup.

                                          B. Jeremy Jones

       Jeremy Jones testified that on October 3, 2003, at 7 p.m., he, Clifford, and James walked

from his grandmother’s to Lance Flowers’s house in anticipation of going to a football game. The

streetlights were on but it was not yet dark. On the way, he noticed a man two or three houses

from Beverly who was wearing a black jacket and skullcap with a red logo and walking toward


       1
         Pretrial proceedings revealed that this photo array was not inventoried. The police
reproduced three of the pictures that were used in the array, but defendant’s photo was not
included in the attempted reproduction.

                                                  -3-
1-05-3436

them. Jeremy identified the man in court as defendant. Jeremy found defendant’s attire unusual

because it was hot out and he was wearing shorts and a short-sleeved shirt. They went to Lance’s

house, and when they got to the intersection of Malta and Beverly, he saw defendant at the corner

of 99th and Beverly, walking in the middle of the intersection with his hand in his pocket. He

pulled a long, silver revolver out of his jacket pocket, waved it in the air, and pointed it at

Jeremy’s group.

        Jeremy noticed Dominique, Charles, and Kelly turn the corner at the intersection of 99th

and Beverly and start running toward him. When defendant began following Dominique, Charles,

and Kelly, Jeremy and his group also began to run. As he was running, he looked back to see that

defendant stopped running and began firing the gun. When Jeremy arrived at the alley between

Malta and Charles, he turned around and saw his cousin falling to the ground and defendant

running in the opposite direction.

        The night of the shooting, Jeremy talked to the police and described the shooter as a

black, dark-skinned male between 17 and 18 years old who weighed about 155 pounds and was

wearing a quilt jacket with white lining, black pants, a black skullcap with a red emblem, and a

white T-shirt. He testified that he did not give the police an exact height; however, Detective

Alejandro Almazan, a Chicago police detective, interviewed Jeremy Jones on the night of the

shooting and testified that Jeremy described the shooter as weighing approximately 155 pounds.

        The next morning, Jeremy viewed an array of four black-and-white photos. He was

unable to identify the shooter from the photos, but he did identify someone who “had a similar

face to the shooter.” The person he identified as looking similar to the shooter was not defendant.


                                                  -4-
1-05-3436

On October 20, 2003, when the police showed him a color photo array, he identified defendant

but told the police he would need to see him in person. He denied discussing the photo array with

his brother.

       On December 1, 2003, Jeremy went to the police station to view a lineup. He was placed

in a small room with his mother and brother. Clifford left the room to view the lineup first, then

Jeremy went. Jeremy identified defendant and told the detective “that was the guy, unless he had

a twin brother.” Jeremy denied speaking to Clifford between the time Clifford left to view the

lineup and when Jeremy left to view the lineup. After viewing the lineup, he was placed with his

brother in a different room containing a television. There, he saw Charles Lewis, Dominique

Bullitt, and Lance Flowers. The five discussed that they were there to view a lineup but did not

discuss whom they picked out.

                                       C. Dominique Bullitt

       Dominique Bullitt testified that on October 3, 2003, at 7 p.m., he was at a bus stop on the

corner of 99th and Beverly Street, near his home. It was getting dark, but the streetlights were

not on yet. He was with Charles Lewis and Kelly, whose last name he did not know. While they

were standing at the bus stop, a man wearing a black jacket and black hat approached them from

the east. The man was approximately 15 feet away when he reached into his coat and withdrew a

silver handgun and aimed it in their direction. Dominique moved behind a tree, and when he saw

the man walk down the street a little, the three ran toward Charles Street. He encountered

Jeremy Jones, Clifford Jones, and James Davis on 99th and Malta, and that group also started

running toward Charles Street. He heard about three gunshots from behind, so he turned into an


                                                -5-
1-05-3436

alley and waited there until the gunshots stopped. When he returned to 99th Street, he found

James Davis on the ground.

       Dominique did not speak to the police until they sought him out a couple of weeks after

the shooting. He testified that he told the police that he was not present at the time of the

shooting.

       Dominique testified at trial that he had not seen the gunman’s face. However, he admitted

that on December 18, 2003, he testified before a grand jury, where he identified defendant as the

gunman. He further admitted that he identified defendant in the lineup that occurred on

December 1, 2003. He testified at trial that while waiting to view the lineup, he spoke with

Charles, Clifford, Jeremy, and Lance. When Charles returned to the conference room that they

were in, he told Dominique that he had identified the person standing in position number 4.

Dominique thought Clifford also said that number 4 was the shooter. Dominique identified the

same person because others picked him out, even though he did not see the gunman’s face on the

night of the shooting. He testified that he further identified defendant at the grand jury because it

was the same man he had identified in the lineup.

       Dominique admitted that he was arrested for failing to appear at court for this case.

                                         D. Charles Lewis

       Charles Lewis testified that on October 3, 2003, at 7 p.m., he was at the bus stop at 99th

and Beverly talking to his cousin Kelly and Dominique Bullitt. He saw a man with a gun and

began running; as he ran, he heard gunshots. When he got to his house, someone called him on

his cellular phone and told him that Little James was on the ground, so he ran outside the house,


                                                 -6-
1-05-3436

where he found the victim. Although Charles identified defendant at the lineup on December 1,

2003, and before the grand jury on December 11, 2003, he testified at trial that he did not see the

shooter’s face. He also testified that he does not have good eyesight and he “didn’t even have

glasses at this time.”

         Charles testified at trial that the police harassed him into viewing the lineup and appearing

before the grand jury; however, his grand jury testimony was that he was treated well and no

threats or promises were made. In addition, he was out on bond because a warrant had been

issued for his failure to appear for an earlier court date for this case pursuant to subpoena. His

family still lived at 99th and Charles, and he received mail there but was not there on a day-to-day

basis.

         He testified that before the lineup, police detectives showed him a picture of defendant.

He identified defendant in the lineup because other witnesses said that the person in position

number 4 was the shooter.

                                    E. Detective Timothy Bagdon

         Detective Timothy Bagdon was a police detective assigned to investigate the shooting.

He testified that when Clifford and Jeremy arrived at the police station on December 1, 2003, they

were placed in a back room with their mother, separate from Dominique, Charles, and Lance,

who were in a different room, which contained vending machines.

         Each of the witnesses viewed the December 1 lineup separately. Clifford first viewed the

lineup and returned to the room, then Jeremy did the same. Next, Charles individually viewed the

lineup and went to the television room, and the process was repeated for Dominique and Lance


                                                  -7-
1-05-3436

Flowers. All five witnesses identified defendant, who was in position number 4, as the shooter.

After 10 or 15 minutes, Jeremy, Clifford, and their mother went to the television room to wait for

the assistant State’s Attorneys.

                               F. Detective Sylvia Van Witzenburg

       Detective Sylvia Van Witzenburg was present when each of the witnesses viewed the

lineup. She testified that Jeremy and Clifford’s mother was with each of them when they viewed

the lineup, but she did not tell either boy whom to pick.

                                   G. Conviction and Sentencing

       The jury found defendant guilty of first-degree murder. After hearing arguments, the trial

court sentenced defendant to 40 years’ imprisonment for the murder and an enhancement of 25

years for personally discharging a firearm. This appeal followed.

                                          II. ANALYSIS

                             A. Sufficiency of Identification Evidence

       Defendant first contends that the State failed to prove him guilty beyond a reasonable

doubt because the identification evidence was unreliable when two of the four occurrence

witnesses identified someone other than defendant in photo arrays before identifying him in a

lineup, and the other two denied at trial that they saw the shooter’s face.

       “It is the jury’s function to determine the accused’s guilt or innocence, and this court will

not reverse a conviction unless the evidence is so improbable as to justify a reasonable doubt of

defendant’s guilt.” People v. Frieberg, 147 Ill. 2d 326, 359 (1992). When a defendant challenges

the sufficiency of the evidence, the relevant inquiry is whether, after viewing the evidence in the


                                                 -8-
1-05-3436

light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt. People v. Woods, 214 Ill. 2d 455, 470

(2005). A court of review will not overturn the fact finder’s verdict unless “the proof is so

improbable or unsatisfactory that there exists a reasonable doubt as to the defendant’s guilt.”

People v. Maggette, 195 Ill. 2d 336, 353 (2001).

        The prosecution has the burden of proving beyond a reasonable doubt the identity of the

person who committed the crime. People v. Slim, 127 Ill. 2d 302, 307 (1989). “A single

witness’s identification of the accused is sufficient to sustain a conviction if the witness viewed the

accused under circumstances permitting a positive identification.” Slim, 127 Ill. 2d at 307.

However, an identification will be insufficient to support a conviction if it is vague and doubtful.

Slim, 127 Ill. 2d at 307. The reliability of a witness’s identification of a defendant is a question

for the jury. People v. Cosme, 247 Ill. App. 3d 420, 428 (1993). Furthermore, it is the function

of the jury, as the trier of fact, to assess the credibility of the witnesses, the weight to be given

their testimony, and the inferences to be drawn from the evidence. People v. Tenney, 205 Ill. 2d
411, 428 (2002). The jury must also resolve conflicts or inconsistencies in the evidence. Tenney,
205 Ill. 2d at 428.

        Circumstances to be considered in evaluating an identification include the following: (1)

the opportunity the witness had to view the criminal at the time of the crime; (2) the witness’s

degree of attention; (3) the accuracy of the witness’s prior description of the criminal; (4) the level

of certainty demonstrated by the witness at the identification confrontation; and (5) the length of

time between the crime and the identification confrontation. Slim, 127 Ill. 2d at 307-08.


                                                   -9-
1-05-3436

Defendant contends that there was little opportunity to view the offender at the time of the

shooting because it was dark out and the witnesses were running. However, Jeremy and Clifford

testified that they saw defendant not only before the shooting, but also a few minutes earlier,

when they were on their way to Lance’s house. Although Jeremy and Clifford may not have seen

defendant for an extended period of time, they saw him long enough the first time to note his

unseasonable attire, distinctive hat, and location. They saw him long enough the second time to

observe that defendant put his hand in his coat, pulled out a gun, and began waving it around.

This court has previously rejected claims that the brevity of a witness’s description undermines his

identification testimony. People v. Barnes, 364 Ill. App. 3d 888, 894 (2006); People v. Negron,

297 Ill. App. 3d 519, 531 (1998). Furthermore, their ability to describe the shooter refutes

defendant’s argument that Jeremy and Clifford were not close enough to make an accurate

identification of the shooter because Clifford described their distance from the shooter as “one

house yard” away.

        In addition, Jeremy, Clifford, and even Dominique testified that it was not dark out yet.

Even if it had been dark, we have held that testimony based on night observations illuminated only

by artificial light may serve as proof of identification beyond a reasonable doubt. Barnes, 364 Ill.

App. 3d at 894.

        Defendant also claims that Jeremy’s and Clifford’s previous descriptions of defendant

diminished the reliability of their identifications. Clifford testified that he described the shooter to

the police as 17 or 18 years old, 5 feet 7 inches, 150 pounds, and dark-skinned, wearing a black

jacket, black hat, black pants, and white shirt. The night of the shooting, Jeremy described the


                                                  -10-
1-05-3436

shooter as a black, dark-skinned male between 17 and 18 years old who weighed about 155

pounds and was wearing a quilt jacket with white lining, black pants, a black skull cap with a red

emblem, and a white T-shirt. He testified that he did not give the police an exact height; however,

Detective Almazan testified that Jeremy described the shooter as being 5' 10". Defendant argues

that he is “much shorter.” To the extent that defendant is in fact “much shorter” than 5' 10", it

should be noted that “[c]onsidering that very few persons are trained or keen observers and

considering the stress under which, in criminal cases particularly, impressions of witnesses have

been formed, discrepancies of this character are not uncommon.” Slim, 127 Ill. 2d at 311. See

also People v. Curtis, 262 Ill. App. 3d 876, 881 (1994) (although the witness described the

defendant as 5 feet 8 inches to 6 feet and 150 pounds when in fact he was 5 feet 4 inches and 135

pounds, identification was not unreliable). Jeremy and Clifford were able to provide specific

details about defendant’s clothing and appearance, and any discrepancies as to height or weight

do not render their identifications unreliable. See Slim, 127 Ill. 2d at 312.

       Defendant contends that the only witness to “express any certainty” about his

identification was Jeremy. To the contrary, Clifford unequivocally identified defendant at the

lineup. In addition, Jeremy told the police that defendant was the shooter “unless he had a twin

brother.”

       Defendant, however, relies on Clifford’s and Jeremy’s uncertainty during the two photo

arrays. Neither was able to identify anyone in the first, black-and-white photo array, although

Jeremy pointed out someone who looked similar to the shooter. The police did not inventory this

photo array, and only three photos, none of which was defendant’s, could be obtained when the


                                                 -11-
1-05-3436

police attempted to reconstruct it. The record is unclear as to whether defendant’s picture was

even included in the first photo array.

        When he viewed the second, color photo array, Jeremy identified defendant but told the

police he would need to see him in person. Clifford picked out someone who looked the “most

similar” to the shooter; however, the picture was not of defendant. Clifford testified that the

photo was too dark and he could “not really” see defendant’s face. At trial, he still could not tell

whether the third photo pictured defendant because it was “black on black.” The picture of

defendant in the color photo array does indeed have a dark background as well as a dark shading

over the entire picture, which renders an identification difficult. Furthermore, although Jeremy

and Clifford each pointed out people who were not defendant in the first and second photo arrays,

respectively, it is significant that they only pointed out people who looked similar to the shooter;

Jeremy and Clifford did not state that they identified the shooter himself.

        As for the final factor, the length of time between the crime and the confrontation, the

lineup occurred two months after the shooting. Where two-year lapses of time between the crime

and the identification have been upheld (Slim, 127 Ill. 2d at 313-14; People v. Wardell, 230 Ill.

App. 3d 1093, 1098 (1992)), the passage of two months between the date of the crime and the

date of the lineup does not adversely affect the identification. While defendant suggests that the

reliability of the lineup identifications is questionable since the lineup occurred after the failed

identifications at the photo arrays, we found in Curtis that lineups “from which the defendant is

identified as the perpetrator are not rendered inadequate merely because the defendant is the only

person in the lineup whose photograph was previously shown to the person viewing the lineup.”


                                                  -12-
1-05-3436

Curtis, 262 Ill. App. 3d at 883-84.

       Dominique and Charles also identified defendant at the lineup and before the grand jury.

At trial, they disavowed those identifications2 and claimed that they never saw the shooter’s face.

Charles testified that he did not have good eyesight, that the police harassed him into viewing the

lineup and appearing before the grand jury, and that police detectives showed him a picture of

defendant before the lineup. Defendant also suggests that the lineup was suggestive because

witnesses told each other which subject to choose. We note, however, that the police, Jeremy,

and Clifford testified that everyone viewed the lineup separately and the witnesses did not have an

opportunity to tell each other whom to choose. In addition, both Charles and Dominique had

been arrested for failing to appear for court for this case pursuant to subpoena.

       Defendant, citing People v. Arcos, 282 Ill. App. 3d 870 (1996), and People v. Parker, 234
Ill. App. 3d 273 (1992), argues that because Charles and Dominique disavowed their earlier

testimony, the court must look to corroborative evidence to support the conviction. In Parker,

the defendant’s conviction was reversed because the prior inconsistent statements of three

recanting witnesses were the only evidence against the defendant and the statements were so

seriously impeached at his trial as to case doubt on their authenticity. Parker, 234 Ill. App. 3d at

280. In Arcos, the trial judge erred in a bench trial when he convicted the defendant despite

finding that the sole witness, who recanted his earlier statements, was a “ ‘thoroughly disreputable

person who cannot be believed.’ ” Arcos, 282 Ill. App. 3d at 871. On appeal, the court



       2
         Defendant does not take issue with the admissibility of Charles’s and Dominique’s prior
inconsistent statements.

                                                -13-
1-05-3436

concluded that, in light of the trial judge’s assessment of the witness, corroborating evidence

would be required to remove all reasonable doubt of the defendant’s guilt. Arcos, 282 Ill. App.
3d at 876.

        Here there is testimony from two additional eyewitnesses, who identified defendant in a

lineup and at trial. Furthermore, this court has since held that recanted prior inconsistent

statements can be sufficient to support a conviction, even without corroborating evidence.

People v. Thomas, 354 Ill. App. 3d 868, 880 (2004); People v. Craig, 334 Ill. App. 3d 426, 439

(2002); People v. Curtis, 296 Ill. App. 3d 991, 999 (1998). By its verdict, the jury determined

that Charles and Dominique were telling the truth when they testified before the grand jury and

were lying at trial. People v. Morrow, 303 Ill. App. 3d 671, 676-77 (1999).

        Considering the evidence in the light most favorable to the State, we conclude that the

eyewitness testimony in this case is sufficient to uphold defendant’s conviction.

                                      B. Hearsay Testimony

        Defendant next contends that the State improperly bolstered the identification testimony of

its witnesses by introducing hearsay evidence that Lance Flowers identified defendant as the

shooter and that an elderly woman named Dorothy identified defendant as the shooter in a phone

call to police.

        Hearsay evidence, an out-of-court statement offered to establish the truth of the matter

asserted, is generally inadmissible unless an exception applies. People v. Sullivan, 366 Ill. App.
3d 770, 779 (2006). “The problem with hearsay evidence is that the defendant has no opportunity

to cross-examine the declarant.” Sullivan, 366 Ill. App. 3d at 779. Inadmissible hearsay exists


                                                -14-
1-05-3436

where a third party testifies to statements made to him by another nontestifying party that identify

the accused as the perpetrator of a crime. Sullivan, 366 Ill. App. 3d at 779. We review the

evidentiary hearings of a trial court deferentially and reverse only if the trial court abuse its

discretion, resulting in manifest prejudice to the accused. People v. Tolliver, 347 Ill. App. 3d
203, 222 (2004).

                                       1. Dorothy’s Phone Call

        The first instances of purported improper hearsay that defendant complains of include the

State’s comments during its opening and Van Witzenburg’s testimony regarding a phone call from

a woman named Dorothy. During its opening statement, the State commented that “another call

was received by an elderly lady who was living there on the south side. The elderly lady being--.”

The trial court had a sidebar and sustained defendant’s hearsay objection. The State continued,

“[A] few weeks after the first photos were shown to Jeremy and Clifford, a phone call was

received by Chicago Police by an elderly lady, a resident in that south side community. After that

phone call, police had an opportunity to meet with Jeremy and Clifford again.”

        During the trial, Van Witzenberg testified that she received a phone call from a woman

who would only identify herself as Dorothy:

                “Q. After speaking with Dorothy who were you looking for in connection

        with the shooting that happened on October 3rd of 2003?

                A. For an individual with the nickname of ‘Scooter’ also known as

        Quention [sic] Cox.

                                                 ***


                                                  -15-
1-05-3436

                 Q. After receiving the phone call from Dorothy prior to October 20th of

          2003 did you request that anything be generated with regards to this case?

                 A. Yes.

                 Q. What did you request be generated?

                 A. An investigative alert.

                                                  ***

                 Q. Was anything else generated?

                 A. A photo array.”

On cross-examination, Van Witzenberg admitted that Dorothy was not an eyewitness to the

shooting and was never asked to view a lineup. Van Witzenberg continued, “Dorothy remained

anonymous. She said she was a senior citizen who refused to give her address or return phone

calls.”

          Defendant argues that informing the jury that the police learned information from a caller

that led police to create another photo array indicated to the jury “that the caller identified

Quentin” as the shooter. The State responds that the testimony was properly elicited to explain

the circumstances of defendant’s identification and arrest.

          Defendant waived the alleged error by failing to object to the testimony at trial. People v.

Pinkney, 322 Ill. App. 3d 707, 715 (2000). Waiver notwithstanding, however, we find that the

testimony was properly admitted.

          Where testimony of an out-of-court statement is offered, not for the truth of the matter

asserted, but for the limited purpose of explaining the reason the police conducted their


                                                  -16-
1-05-3436

investigation as they did, the testimony is not objectionable on the grounds of hearsay. People v.

Rodriguez, 312 Ill. App. 3d 920, 929 (2000). As one court recognized, “ ‘In criminal cases, an

arresting or investigating officer should not be put in the false position of seeming just to have

happened upon the scene; he should be allowed some explanation of his presence and conduct.’ ”

People v. Cameron, 189 Ill. App. 3d 998, 1004 (1989), quoting E. McCormick, Evidence §249,

at 734 (3d ed. 1984). Likewise, an officer may testify that a conversation with an individual took

place and that he or she acted thereon because such testimony is within the officer’s knowledge

and is not hearsay. People v. Gacho, 122 Ill. 2d 221, 248 (1988).

       For example, in Gacho, an officer, in detailing the police investigation that led to the

defendant’s arrest, testified that he spoke to the victim of the shooting at the hospital and then

went to look for the defendant. Our supreme court rejected the defendant’s argument that the

victim’s hearsay testimony was indirectly injected into the proceeding. If the substance of the

conversation had been testified to, it would have been objectionable as hearsay; however, the

officer’s testimony was not of the conversation, but to what he did and the investigatory

procedure. Gacho, 122 Ill. 2d at 248. “Such testimony is not hearsay because it is based on the

officers’ own personal knowledge, and is admissible although the inference logically to be drawn

therefrom is that the information received motivated the officers’ subsequent conduct.” Gacho,
122 Ill. 2d at 248. See also People v. Jordan, 282 Ill. App. 3d 301, 305 (1996) (officer’s

testimony that she had conversations with citizens during the course of her investigation and

afterwards went looking for the defendant was admissible because it was based on the officer’s

own personal knowledge).


                                                 -17-
1-05-3436

       Here, Van Witzenburg did not testify about the content of the conversation. Instead, her

testimony was only that she spoke to Dorothy and what she did in response to the conversation.

As Van Witzenburg did not testify as to the substance of her phone conversation with Dorothy,

her testimony was proper, even if, as defendant contends, “the inference logically to be drawn

therefrom is that the information received motivated the officer’s subsequent conduct.” Jordan,

282 Ill. App. 3d at 306. Indeed, defendant’s own cross-examination clarifies Dorothy’s role in the

investigation, as Van Witzenberg testified that Dorothy was not an eyewitness and she never

viewed a lineup.

       Finally, defendant argues that Van Witzenberg offered “gratuitous details” of her

conversation with Dorothy, i.e., that Dorothy was elderly, lived on the South Side, and knew

defendant’s nickname. In People v. Henderson, 142 Ill. 2d 258, 304 (1990), declined to follow

on other grounds, People v. Terry, 183 Ill. 2d 298 (1998), our supreme court held that testimony

recounting the steps taken in a police investigation does not violate the sixth amendment, “even if

a jury would conclude that the police began looking for a defendant as a result of what

nontestifying witnesses told them, as long as the testimony does not gratuitously reveal the

substance of their statements and so inform the jury that they told the police that the defendant

was responsible for the crime.” We find that these facts did not constitute a gratuitous revelation

of the substance of Dorothy’s statements; Van Witzenberg never testified as to what Dorothy

actually said. “The mere fact that one of the many inferences [that] the jurors could have drawn

from this testimony ***” was that Dorothy implicated defendant does not render Van

Witzenberg’s testimony inadmissible. Henderson, 142 Ill. 2d at 303-04, quoted in People v.


                                                -18-
1-05-3436

Ivory, 333 Ill. App. 3d 505, 515 (2002).

       Unlike in People v. Armstead, 322 Ill. App. 3d 1 (2001), where an officer testified that a

witness told him that the defendant was the shooter, Van Witzenberg did not testify regarding the

substance of her conversation with Dorothy. Therefore, her testimony was proper.

                                2. Lance Flowers’s Identification

       The second instance of purported hearsay evidence was Detective Bagdon’s testimony, in

response to the State’s question regarding the lineup procedure, that “Lance Flowers viewed the

lineup, he identified subject 4, and he went into what we call the TV room.” Because Lance

Flowers did not testify regarding his identification of defendant as the shooter, defendant contends

that Bagdon’s testimony was hearsay that allowed the State to bolster the identifications of its

other witnesses without subjecting Lance to cross-examination.

       The State correctly notes that although defendant raised this issue in his posttrial motion,

he failed to object to the testimony at trial. Accordingly, he waived this argument. Pinkney, 322
Ill. App. 3d at 715. He claims, however, that we should address his argument under the plain

error exception to the waiver rule. 134 Ill. 2d R. 615(a). Nonpreserved errors may be reviewed

on appeal if the evidence is closely balanced or where the errors are of such a magnitude that the

defendant was denied a fair and impartial trial. People v. Nieves, 192 Ill. 2d 487, 502-03 (2000).

“Admission of hearsay identification testimony constitutes plain error only when it serves as a

substitute for courtroom identification or is used to strengthen and corroborate a weak

identification.” People v. Hughes, 259 Ill. App. 3d 172, 178-79 (1994).

       Defendant, relying on People v. Rivera, 277 Ill. App. 3d 811 (1996), contends that


                                                -19-
1-05-3436

Bagdon’s testimony substituted for a proper courtroom identification and allowed the State to

bolster the identifications of other witnesses without subjecting Lance to cross-examination. In

Rivera, a police officer testified that he brought the defendant and two other Hispanic males to

the scene of the shooting, where he had a conversation with “some citizens.” Rivera, 277 Ill.

App. 3d at 817. The officer testified that the three got out of the police car and the citizens said,

“yeh, that’s them.” Rivera, 277 Ill. App. 3d at 817. Although the defendant’s objection was

sustained, the State continued to delve into the subject and later stressed the event in closing

argument. Defense counsel did not object to the followup question or the State’s comment in

closing.

       On appeal, the court held that “the hearsay testimony, reclaimed by the prosecutor’s next

question and final argument, was error, notwithstanding the trial court’s attempt to mitigate the

damage.” Rivera, 277 Ill. App. 3d at 820. The evidence was closely balanced, and the out-of-

court identification testimony caused grave harm because it served as a substitute for courtroom

identification. Rivera, 277 Ill. App. 3d at 823. This error, when considered with the State’s

improper comments during closing argument, constituted plain error and warranted reversal.

Rivera, 277 Ill. App. 3d at 823. See also People v. Virgin, 302 Ill. App. 3d 438 (1998) (in a

closely balanced case, the cumulative effect of hearsay errors was plain error); People v. Furby,

228 Ill. App. 3d 1, 9 (1992) (given closely balanced evidence, a hearsay statement from an

anonymous source that the defendant “was possibly involved” in theft was plain error); People v.

Johnson, 202 Ill. App. 3d 417 (1990).

       Rivera is distinguishable. In Rivera, the State’s identification witness testified that


                                                 -20-
1-05-3436

someone “filled in the blank” for him, and he contradicted himself on the color of the defendant’s

shirt. Neither Jeremy nor Clifford suggested that anyone “filled in the blank” for them, and their

descriptions of defendant were consistent. While Dominique and Charles testified that the

witnesses told each other whom to choose at the lineup, evidence was presented to refute them.

In addition, the Rivera witness identified the defendant when he was handcuffed to two other men

in the back of a squad car. All four witnesses here identified defendant in a lineup. Finally, the

Rivera defendant also denied that he was present when the shooting occurred; here, however,

defendant did not present an alibi defense.

       This case is more similar to People v. Rice, 321 Ill. App. 3d 475 (2001). In Rice, an

officer testified that he and his partner had received information from unidentified bystanders that

the defendant was “involved in” the shooting. We held that, in this context, “involved in” clearly

implied that the defendant was a gunman or an accomplice. Rice, 321 Ill. App. 3d at 481. We

also rejected the State’s argument that the out-of-court identification was solely an explanation of

police procedure and held that we “are at a loss to imagine what could be more central to the

determination of the defendant’s guilt or innocence than whether he was ‘involved in’ the

shooting.” Rice, 321 Ill. App. 3d at 484. While admission of the officer’s testimony concerning

the out-of-court identification was error, the defendant did not call the error to the trial court’s

attention. Rice, 321 Ill. App. 3d at 484. Therefore, “[g]iven the strength of the properly admitted

evidence against the defendant, we do not believe the hearsay identification rose to the level of

plain error under the circumstances of this case.” Rice, 321 Ill. App. 3d at 484-85. See also

People v. Davis, 285 Ill. App. 3d 1039 (1996).


                                                 -21-
1-05-3436

       We similarly find that, due to the strength of the properly admitted evidence, Bagdon’s

testimony did not rise to the level of plain error. Jeremy and Clifford identified defendant in a

lineup and in court, and Dominique and Charles testified before the grand jury that they identified

defendant in the lineup. Although Jeremy and Clifford each pointed out people who were not the

defendant in the first and second photo arrays, respectively, they only pointed out people who

looked similar to the shooter. They were certain of their identifications of defendant at the

lineup, where Jeremy said “that was the guy, unless he had a twin brother.” Furthermore, the jury

was entitled to consider as substantive evidence Dominique’s and Charles’s grand jury testimony,

where they admitted that they identified defendant at the lineup. While defendant suggests that

the lineup procedure was suggestive, testimony by the police, Jeremy, and Clifford refutes that

argument.

       We also find significant the context in which the statement was made. Bagdon’s

testimony that Lance Flowers identified “subject four” was made in the context of explaining the

lineup procedure, the fairness of which defendant brought into question a number of times.

Defense counsel did not object and, unlike the prosecutor in Rivera, the State did not emphasize

the testimony in further questions or in closing argument. Indeed, this was the only time that

Lance Flowers’s identification was raised.

       According to defendant, the statement was “particularly harmful” in light of Crawford v.

Washington, 541 U.S. 36, 158 L. Ed. 2d 177, 124 S. Ct. 1354 (2004). Defendant’s motion for

new trial only cited Rivera. To the extent that defendant alleges a Crawford violation, we note

that a confrontation clause violations are subject to the harmless-error analysis. People v.


                                                -22-
1-05-3436

Patterson, 217 Ill. 2d 407, 428 (2005). We reiterate that due to the strength of the properly

admitted evidence, the admission of the statement was harmless.

       We further reject defendant’s alternative argument that his trial counsel’s failure to object

constituted ineffective assistance of counsel. To show ineffective assistance of counsel, defendant

must show (1) that counsel's performance fell below an objective standard of reasonableness and

(2) that defendant was prejudiced. Strickland v. Washington, 466 U.S. 668, 687-88, 80 L. Ed. 2d
674, 693, 104 S. Ct. 2052, 2064 (1984). There is a strong presumption that counsel’s

performance fell within a wide range of reasonable professional assistance. Strickland, 466 U.S.
668 at 689, 80 L. Ed. 2d at 698, 104 S. Ct. at 2068. We “may resolve ineffectiveness claims

under the two-part Strickland test by reaching only the prejudice component, for lack of prejudice

renders irrelevant the issue of counsel’s performance.” People v. Coleman, 183 Ill. 2d 366, 397-

98 (1998). For the reasons explained above, we find that defendant has failed to establish

prejudice because the other identification evidence was overwhelming.

                                  C. State’s Closing Argument

       Defendant argues that he was denied a fair trial because the State made a comment in its

closing argument that was not based on the evidence. “[D]efendant faces a substantial burden in

attempting to achieve reversal [of his conviction] based upon improper remarks made during

closing argument.” People v. Williams, 332 Ill. App. 3d 254, 266 (2002). Prosecutors enjoy

wide latitude in closing arguments, and the scope of permissible arguments rests within the sound

discretion of the trial court. People v. Walker, 262 Ill. App. 3d 796, 804 (1994). A reviewing

court will not reverse a jury’s verdict based on improper remarks made during closing arguments


                                                -23-
1-05-3436

unless the comments resulted in substantial prejudice to the defendant and constituted a material

factor in his conviction. People v. Brooks, 345 Ill. App. 3d 945, 951 (2004).

       The State argued in rebuttal that Dominique and Charles had to post bond in order to take

the witness stand. Further:

               “These witnesses for some reason or another between the time of the

       shooting until now decided that they didn’t care about this case anymore. And you

       know what that reason just might be? *** Where do these witnesses still live? ***

       99th and Charles Street, one block from the shooting. So when these witnesses

       come into court months later and come up with a reason why, they’ll tell you

       about the shooting. ‘I’ll tell you about seeing a gun, the movement of how I ran

       afterward. I’ll even describe the path of my running, which corroborates the exact

       path of the running and all the other details that was [sic] supplied by Jeremy and

       Clifford. But you know what, I’m not going to come to court and identify his

       actual face in court’--the reason they do not is because as I said in the beginning,

       the kind of violence that the defendant perpetrated out there impacts the

       community. It impacts the fear and struck terror in the hearts of young Jeremy and

       Clifford[,] who will never forget what they saw. *** It impacts the community

       because people have to continue living in that community where the shooting

       occurred, have family there.”

The trial court overruled defendant’s objections to this argument.

       Defendant contends that there is no evidence to support the State’s argument that


                                                -24-
1-05-3436

Dominique and Charles refused to testify because they still lived in the neighborhood and were

afraid. “To be proper, closing argument comments on evidence must either be proved by direct

evidence or be a fair and reasonable inference from the facts and circumstances proven.” People

v. Hood, 229 Ill. App. 3d 202, 218 (1992). Dominique testified that he still lived at 99th and

Charles. Charles testified that he “stays” at 99th and Charles, albeit not on a daily basis, and his

family still lives there. Therefore, the State’s comment as to where Dominique and Charles lived

was supported by the evidence. The State’s argument that Charles and Dominique did not want

to become involved in the case is also supported by the evidence, as warrants were issued for their

arrest when they failed to appear in court for this case.

       It is improper, however, for the State to suggest that a witness was afraid to testify

because the defendant threatened or intimidated him when that argument is not based on evidence

produced at trial. People v. Walker, 230 Ill. App. 3d 377, 400 (1992). In People v. Mullen, 141
Ill. 2d 394 (1990), a witness initially testified but then refused to answer questions. When the

witness returned to the stand the next day, the trial court admonished the attorneys not to ask any

questions or make any reference to why he was initially reluctant to testify. In closing argument,

however, the State argued without objection that witnesses were reluctant to testify because they

were afraid that the defendant would shoot them in the back if they did so. Because the evidence

was closely balanced and “littered with discrepancies” and the State blatantly disregarded court

orders and placed great emphasis on the excluded evidence in its argument, the court found plain

error. Mullen, 141 Ill. 2d at 407.

       In Rivera, 277 Ill. App. 3d at 820, the State argued in closing that, by testifying, a witness


                                                 -25-
1-05-3436

“took his life in his own hands” and that lying and framing an innocent Latin King “would be to

sign his own death warrant.” However, there was no indication in the record that the witness was

reluctant or that he feared retaliation. The court found that the State was implying that it had

some “secret knowledge about who lives and who dies at the hands of the Latin Kings”: a guilty

verdict would save his life, and a not-guilty verdict would end it. Rivera, 277 Ill. App. 3d at 822.

Because the evidence was closely balanced, the cumulation of this and other errors warranted

reversal. Rivera, 277 Ill. App. 3d at 823.

       The State’s comment that Charles and Dominique did not care about the case anymore

because the crime “impacts the community because people have to continue living in that

community where the shooting occurred” was much less specific and inflammatory than those in

Mullen and Rivera; here, the State, at most, implies fear on the part of the two witnesses.

Furthermore, counsel did not violate a court order, as the Mullen prosecutor did, and the record

here is not “littered with discrepancies” (Mullen, 141 Ill. 2d at 407) or closely balanced (Rivera,
277 Ill. App. 3d at 823).

       Walker, 230 Ill. App. 3d 377, is instructive. In Walker, the State argued in closing, “It’s

people who are watching, and they come in at the risk of their own lives when we can find them,

and when they are willing to lay their own lives on the line to come in *** and that’s what Harvey

Webb did in this case.” Walker, 230 Ill. App. 3d at 399. The court found that the comment was

not prejudicial because it was not highlighted, repeated, or otherwise emphasized. Walker, 230
Ill. App. 3d at 400. Furthermore, any prejudicial impact was minimized by the fact that the

witness’s fright was not specifically attributed to the defendant. Walker, 230 Ill. App. 3d at 400.


                                                -26-
1-05-3436

It distinguished other cases cited by the defendant because “[h]ere, we are not faced with a case

where fundamental flaws permeated the trial or cumulative errors prejudiced the jury.” Walker,
230 Ill. App. 3d at 402. See also People v. Washington, 243 Ill. App. 3d 138, 149 (1993).

        Similarly, here, the State did not specifically attribute any fear on the part of Charles and

Dominique to defendant; rather, it argued that the two and their families still lived in the area

where the shooting occurred and that the “kind of violence that the defendant perpetrated out

there impacts the community.” See Walker, 230 Ill. App. 3d at 400. Furthermore, because the

excerpted portion is the State’s only reference to Dominique’s and Charles’s alleged fear, the

comment was not highlighted, repeated, or otherwise emphasized. Walker, 230 Ill. App. 3d at

400.

                                             D. Sentence

        Finally, defendant contends that the court abused its discretion by sentencing him to terms

of 40 years’ imprisonment for the murder and 25 years for the enhancement. The sentencing

range for first-degree murder is 20 to 60 years’ imprisonment (730 ILCS 5/5-8-1(a)(1) (West

2004)), and the mandatory additional sentence for the use of the firearm is 25 years to natural life.

730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2004). Defendant argues that the trial court failed to

consider the mitigating factors of rehabilitative potential, his age, and his lack of criminal history.

        The sentencing decisions of a trial court are entitled to great deference and weight because

“a trial judge is in a far better position than an appellate court to fashion an appropriate sentence”

based on firsthand consideration of the defendant’s credibility, demeanor, moral character, and

other relevant factors. People v. Govea, 299 Ill. App. 3d 76, 91 (1998), citing People v.


                                                  -27-
1-05-3436

Perruquet, 68 Ill. 2d 149, 154 (1977). A sentence is presumptively correct, and a trial court’s

sentencing decision will not be disturbed, absent an abuse of discretion. People v. Tye, 323 Ill.

App. 3d 872, 890 (2001).

       We reject defendant’s argument. During the sentencing hearing, the trial court noted

defendant’s age and found the lack of a criminal record to be a “significant factor in mitigation.”

In addition, the court considered defendant’s good childhood and relationship with his family, as

well as his grades in school and the fact of his parents’ employment. Furthermore, at the hearing

on defendant’s motion to reconsider the sentence, the trial court specifically stated that it

considered the statutory factors in mitigation and aggravation in determining defendant’s

sentence.

       In determining a sentence, the trial court must balance the interests of society against the

ability of a defendant to be rehabilitated. Tye, 323 Ill. App. 3d at 890. However, a trial court is

not required to give greater weight to the rehabilitative potential of a defendant than to the

seriousness of the offense. Govea, 299 Ill. App. 3d at 91. In fact, the seriousness of the crime

committed is considered the most important factor in fashioning an appropriate sentence. Tye,
323 Ill. App. 3d at 890. The trial court correctly noted the seriousness of the crime, as defendant

shot Davis in the back as he was running away with other teenagers. Davis was on his way to a

high school football game, and defendant endangered the lives of several others that night.

       Defendant also contends that the trial court erred in “focusing on” his decision to remain

silent during sentencing. The trial court made a passing reference to the fact that defendant

“doesn’t have anything to say.” It is apparent, however, that the trial court was merely


                                                 -28-
1-05-3436

responding to defense counsel’s expression of sympathy to the victim’s family for their loss by

stating that it would be better coming from defendant. Furthermore, the trial courted noted that

defendant “expresses no remorse or any other feelings for that matter.” This comment was also

proper, as the trial court was permitted to consider defendant’s apparent lack of remorse as part

of his demeanor in sentencing. People v. Hall, 159 Ill. App. 3d 1021, 1033 (1987). We find that

the court was not using defendant’s silence against him.

       We find that the trial court did not abuse its discretion when it sentenced defendant to 40

years’ imprisonment for the murder conviction and a 25-year enhancement for personally

discharging a firearm.

                                       III. CONCLUSION

       For the foregoing reasons, we affirm defendant’s conviction and sentence.

       Affirmed.

       CAMPBELL, and O'BRIEN, JJ., concur.




                                               -29-